



 
 
 
 
Exhibit 10.13
***** Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*****]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



AMENDMENT 3
TO THE
SHOP YOUR WAY RETAIL ESTABLISHMENT AGREEMENT
BETWEEN
LANDS’ END, INC.
AND
SEARS HOLDINGS MANAGMENT CORPORATION


AND


EXTENSION TO SURPRISE POINT FEE REDUCTION


This Amendment 3 (this “Amendment”) to the Shop Your Way Retail Establishment
Agreement (described below) and Extension (this “Extension”, and together with
this Amendment, this “Amendment and Extension”) is made and effective as of May
2, 2017 (the “Effective Date”) by and between Lands’ End, Inc., (“LE”) and Sears
Holdings Management Corporation (“SHMC”). Capitalized terms not otherwise
defined herein shall have the meaning ascribed thereto in the Shop Your Way
Retail Establishment Agreement.


RECITALS


A.    LE and SHMC are parties to that certain Shop Your Way Retail Establishment
Agreement effective as of April 4, 2014, which was amended on October 31, 2014
pursuant to that certain “First Amendment to Shop Your Way Retail Establishment
Agreement” (pursuant to which an “Extension of Surprise Point Fee Reduction”
letter confirmation dated February 3, 2015 was issued by SHMC), and amended
again on April 4, 2017 pursuant to that certain “Amendment 2 to the You’re your
Way Retail Establishment Agreement” (collectively, the “Agreement”).


B.    The Parties desire to amend the Agreement and extend the Extension of
Surprise Point Fee Reduction as set forth herein.


In consideration of the mutual covenants and promises herein and other good and
valuable consideration, the receipt and sufficiency of which each Party hereby
acknowledges, the Parties agree as follows:


I.    AMENDMENT


1.
Amendment to Term. Effective May 2, 2017, Section 2 of the Agreement is replaced
in its entirety with the following:



“The term of this Agreement (the “Term”) will begin immediately following the
“Effective Time” specified in the Separation and Distribution Agreement (the
“Separation Agreement”) to be executed and delivered by LE and Sears Holdings
Corporation (“SHLD”) (the date on which the Effective Time occurs, the
“Effective Date”) and will end, unless terminated earlier, on June 5, 2017. The
day that becomes the Effective Date will be inserted in the recitals once the
Effective Date has occurred.”


1

--------------------------------------------------------------------------------







 
2.
Confirmation of Agreement. Except as specifically amended herein, the terms and
conditions of the Agreement are confirmed as originally written shall remain in
full force and effect. This Amendment supersedes all oral negotiations and prior
and contemporaneous writings with respect to the subject matter hereof and is
intended by the Parties as the final expression of the agreement with respect to
the terms and conditions set forth herein and as the complete and exclusive
statement of the terms agreed to by the Parties. If there is any conflict
between the terms, conditions and provisions of this Amendment and those of any
other agreement or instrument, the terms, conditions and provisions of this
Amendment shall prevail. This Amendment may be executed in counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by facsimile or electronic mail shall be equally effective as
delivery of an original executed counterpart of this Amendment.



II.    EXTENSION


1.    SHMC agrees to maintain the current Surprise Point Fee level under the
Agreement of [*****] per 1,000 Surprise Points redeemed in LE Formats until June
5, 2017.


IN WITNESS WHEREOF, the Parties have caused their respective duly authorized
representatives to execute this Amendment and Extension effective as of the
Effective Date.




LANDS’ END, INC.


By (sign): /s/Michael A. Holahan


Title: SVP, Multichannel Marketing


Date: May 24, 2017




SEARS HOLDINGS MANAGEMENT CORPORATION


By (sign): /s/Eric Jaffe


Title: SVP, Shop Your Way


Date: May 2, 2017



















































[*****] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.


2